Citation Nr: 1023148	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-40 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) and organic brain 
syndrome, for the time period from December 30, 1994 through 
September 25, 1998.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision, in which the RO granted 
service connection for organic brain syndrome, and assigned a 
30 percent rating for the impairment resulting from the 
combination of the organic brain syndrome and the Veteran's 
already service-connected PTSD, effective December 30, 1994.   
In October 2006, the Veteran filed a notice of disagreement 
(NOD) with the assigned rating.  A statement of the case 
(SOC) was issued in November 2007 and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2007.

In a subsequent March 2009 rating decision, the RO granted an 
increased, 70 percent rating, for the PTSD and organic brain 
syndrome effective from December 30, 1994 through September 
25, 1998, and an increased, 100 percent rating, for the PTSD 
and organic brain syndrome, effective September 26, 1998.

The Board notes that the Veteran was initially represented in 
this appeal by a private attorney; however the attorney 
withdrew his representation of the Veteran in September 2009.  
As the Veteran has been notified of the withdrawal, and has 
not since designated another representative, he is recognized 
as now proceeding pro se in this appeal.  

In January 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

As a final preliminary matter, the Board notes that the claim 
on appeal involves a request for a higher initial rating 
following the grant of service connection for organic brain 
syndrome.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO assigned assigned a higher, initial 70 
percent rating for the period prior to September 26, 1998, as 
well as assigned the maximum rating for the PTSD and organic 
brain syndrome from September 26, 1998, a veteran is presumed 
to be seeking the maximum available benefit.  Hence, the 
Board had characterized the matter remaining on appeal as 
that reflected on the title page.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal  have been 
accomplished.

2.  For the period from December 30, 1994 through September 
25, 1998, the Veteran's psychiatric symptomatology included 
anger outbursts, violent impulses, socially inappropriate and 
threatening behavior, disinhibition in impulse control, 
extreme irritability, inability to resolve conflicts, 
severely impaired ability to learn verbal information, 
impaired ability to control attentional resources, monitor 
own behavior and make sound social judgments, occasional 
nightmares, intrusive memories, problems sleeping, anhedonia, 
isolative behavior and avoidant behavior.

3.  An uncontradicted psychologist's opinion indicates that, 
during the time frame in question, the Veteran was totally 
impaired (unemployable) due to his psychiatric symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of an initial 100 percent rating for 
PTSD and organic brain syndrome, for the period from December 
30, 1994 through September 26, 1998, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.159, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 
(as in effect prior to November 7, 1996) and 4.130, 
Diagnostic Code 9411 (as in effect since November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the matter on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R.§ 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a Veteran.  38 C.F.R. § 
4.3.

A Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as 
here, the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  

As indicated above, the RO has already assigned staged 
ratings for the Veteran's psychiatric disability, to include 
assignment of the maximum. 100 percent rating from September 
26, 1998.  Hence, the only period the Board must now consider 
for potential staged ratings is the time frame from December 
30, 1994 through September 25, 1998.   

The ratings for the Veteran's PTSD and  organic brain 
syndrome have been assigned under Diagnostic Code 9411.  
However, as explained below, the criteria for rating 
psychiatric disorders other than eating disorders, to include 
PTSD and organic brain syndromes was revised, effective 
November 7, 1996.  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

In this appeal, the RO has considered both the former and 
revised applicable criteria, as appropriate, and has given 
the appellant notice of the revised criteria in the November 
2007 SOC.  Hence, there is no due process bar to the Board 
also considering the claim in light of the former criteria 
(prior to November 7, 1996) and-to the extent necessary-the 
revised applicable rating criteria (since November 7, 1996).

Prior to November 7, 1996, the Veteran's PTSD and organic 
brain syndrome was rated under the general criteria for 
rating psychoneurotic disorders.  Under these criteria, a 70 
percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, or when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment of the ability to obtain or retain employment. 

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996).  These criteria 
represent three independent bases for granting a 100 percent 
rating.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Considering the Veteran's psychiatric symptomatology during 
the time frame in question in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds-as explained in more detail below-that the 
record presents a basis to award the maximum, 100 percent 
rating under the former criteria from the effective date of 
the grant of service connection..  Consequently, discussion 
and application of the revised rating criteria is 
unnecessary.  

On July 1994 VA neuropsychological evaluation, the examining 
psychologist noted that the Veteran's organic brain condition 
coupled with his PTSD, had significant ramifications for his 
employability, were he to lose his job working for 
Fitzsimmons Army Medical Center.  The psychologist found that 
the Veteran's performance on neuropsychological tests were 
within the range characteristic of patients who were not able 
to obtain and hold competitive employment.  He also found 
that the Veteran required a supportive work environment, 
which took into account his multiple emotional and cognitive 
impairments.  

In a February 1995 letter to the Fitzsimons Army Medical 
Center Personnel Office, a treating psychiatrist from the PHP 
Healthcare Clinic noted that the Veteran's relationship with 
his supervisors at the Roads and Grounds Section of the 
Fitzsimons Army Medical Center had progressively 
deteriorated.  It was the psychiatrist's opinion that 
continued employment in the section created a situation with 
a high potential for the Veteran to lose control of 
aggressive impulses.  He noted that the Veteran did not have 
the emotional or cognitive capability of resolving his 
conflicts with his supervisors due to his cognitive disorder 
and personality change likely secondary to his closed head 
injury.   

On April 1995 VA neuropsychological evaluation, the examining 
psychologist found that significant cognitive/emotional 
problems were present, and of sufficient severity to 
negatively impact the Veteran's ability to succeed at work 
and to manage daily activities such as shopping, organizing 
his finances etc.  Prominent aspects of the Veteran's 
dysfunction included severely impaired ability to learn new 
auditory verbal information, and at least mildly impaired 
ability to control attentional resources, monitor his own 
behavior, make sound social judgments and modulate emotions.  
The psychologist noted that his assessment focused 
exclusively on neuropsychological factors and not on the 
contribution of the Veteran's PTSD to the clinical picture.  

On July 1995 VA psychiatric examination, the examiner noted 
that the Veteran had had great problems with work.  For the 
past few years he had worked in the Fitzsimmons Army Medical 
Center.  Initially he had been working in the warehouse but 
had had trouble with his co-workers there and had more 
recently done some work in the office.  He was also receiving 
mental health treatment at Fitzsimons Army Medical Center.  

In a July 1998 letter, a VA treating psychiatrist and social 
worker indicated that because of the Veteran's brain injury, 
there was some disinhibition in his impulse control.  Thus, 
the practitioners noted that when the Veteran became angry or 
agitated, he might act on his violent impulses without the 
usual lag time that would enable many people to control those 
impulses.  Consequently, the practitioners commented that 
given the Veteran's history of difficulty with others who did 
not make an effort to accommodate his special needs, they had 
serious concerns about placing him in an unfamiliar 
employment situation where people did not know him and how 
best to work with him.  In a separate July 1998 letter, the 
social worker added that he specifically feared that placing 
the Veteran in such an unfamiliar work environment could lead 
to him becoming violent and harming others.   

VA medical records from 1996 to 1998 reflect that the Veteran 
received ongoing mental health treatment including 
psychiatric treatment and case management.  An August 1996 
psychiatric emergency service progress note reflects that the 
Veteran was employed at Fitzsimmons Army Medical Center but 
that the facility was eventually going to be closed and his 
position terminated.  He wanted to apply for a truck driving 
position but he was unable to pass the written test.  He had 
tried to take the test but had become very upset with the 
personnel administering it. 

A May 1998 VA social worker's initial evaluation reflects a 
diagnosis of PTSD.  The Veteran was also noted to be status 
post closed head injury.  The Veteran reported extreme 
irritability and described what may have been some 
disinhibition or impulse control problems.  The social worker 
assigned a GAF score of 55.  The Veteran was referred for a 
medication evaluation.     
 
A May 1998 medication evaluation progress note indicates that 
the Veteran reported that he was on medications for PTSD and 
that they helped calm him down but he still had occasional 
nightmares, intrusive memories, problems sleeping, anhedonia, 
and isolative behavior and avoidant behavior.  He also 
experienced outbursts of anger, once pulling a knife on a 
supervisor.  It was noted that the Veteran had had the head 
injury in the military and that he had had some aphasia.  
This made it difficult for him to follow up with treatment 
and to give a coherent medical history. 

On April 1999 VA psychiatric examination, the Veteran was 
diagnosed with PTSD and organic brain syndrome.   The 
examiner noted that since the Veteran's last examination in 
1995, there did not appear to be any progression or change in 
the Veteran's condition.  The examiner assigned an overall 
GAF score of 30.      

In a December 2003 report, based on a review of the Veteran's 
medical records for the time frame between 1989 to 1999, 
neuropsychologist, Dr. Borrego found that that the Veteran's 
emotional problems were well-documented and had been 
considered sequelae of his organic brain syndrome.  He also 
found that it was clear that these sequelae, including 
organic personality disorder, explosive type, and emotional 
dysregulation had resulted in the inability to maintain 
employment.  It was Dr. Borrego's opinion that the organic 
brain syndrome rendered the Veteran permanently and totally 
disabled.    

On August 2006 independent neuropsychological evaluation, Dr. 
Borrego reiterated his opinion that the Veteran's mental 
impairment rendered him incapable of gainful employment.  He 
noted that this opinion was based on having treated the 
Veteran at Fitzsimons Medical Center for a year (apparently 
in 1994) and a review of the Veteran's medical records.  Dr. 
Borrego also noted that although the Veteran maintained 
employment at Fitzsimmons Army Medical Center for 12 years 
(which included the time frame from December 30, 1994 to 
September 26, 1998) there were special circumstances, which 
allowed him to keep his job.  Notably, the Veteran was a 
groundskeeper and therefore had little contact with people.  
His supervisors were aware that he was a disabled Vietnam 
Veteran with cognitive and emotional problems.  They 
therefore gave him extra support and increased tolerance for 
inappropriate behavior in order that he could keep his job.  
Additionally, the Veteran had the support of the psychiatric 
clinic at Fitzsimmons when he encountered conflict with his 
co-workers or became overwhelmed with stress.  

Dr. Borrego indicated that while working, the Veteran would 
often drop by the Fitzsimmons clinic in a highly agitated 
state and receive crisis intervention treatment.  Also, a 
review of the record indicated that the Veteran was 
apparently on the verge of being fired or transferred around 
the time that Fitzsimons was closing due to his inappropriate 
and threatening behavior.  Dr. Borrego opined that it was 
highly unlikely that such a supportive work environment with 
on-site mental health intervention would ever be duplicated.  
Thus, for all practical purposes the Veteran was considered 
unemployable due to his mental disorders.  

Dr. Borrego also noted that the Veteran's PTSD clearly would 
not account for the severity of his cognitive and behavioral 
impairment.  Instead, the psychiatrist found that the 
Veteran's total occupational and behavioral impairment was 70 
percent attributable to his organic brain syndrome and 30 
percent attributable to his PTSD.  The psychologist commented 
that of most concern was the consistent finding that the 
Veteran was unable to monitor his own behavior, modulate his 
emotions and control his anger, impulsive behavior, 
behavioral dyscontrol and socially inappropriate behavior.     

The Board notes that in the instant case, Dr. Borrego is the 
only practitioner who comprehensively reviewed the pertinent 
psychological and psychiatric reports from the time frame 
from December 30, 1994 through September 26, 1998.  The 
psychologist also drew upon his own experience in having 
treated the Veteran for a year, during 1994.  He then 
provided a detailed assessment of the Veteran's overall level 
of impairment.  This assessment is clearly applicable both to 
the Veteran's current level of functioning and his level of 
functioning from December 30, 1994 to September 26, 1998.  

Dr. Borrego's opinions reasonably establish that the Veteran 
totally impaired (i.e., unemployable) during the entire time 
frame between December 30, 1994 and September 26, 1998 due to 
the combined effects of PTSD and organic brain syndrome.  In 
particular, the psychologist indicated that the job the 
Veteran had held at Fitzsimmons Army Medical Center during 
this time frame amounted to a supportive work environment 
with on-site mental health intervention and that the Veteran 
would not have been able to maintain a job, which did not 
include such a supportive arrangement.  Thus, as the 
Fitzsimmons work arrangement was essentially akin to that 
found in a sheltered workshop, it is reasonably classified as 
marginal employment and would not be considered substantially 
gainful employment.  See 38 C.F.R. § 4.16(a).  

The Board points out that Dr. Borrego's opinion that the 
Veteran was unemployable (i.e, unable to engage in 
substantially gainful employment) is essentially consistent 
with the other pertinent medical evidence documenting the 
Veteran's inability to work outside the sheltered Fitzsimons 
environment, and there is no contrary opinion of record.  

Although the report of the May 1998 social worker's 
evaluation reflects an assigned a GAF score of 55, indicating 
less severe impairment, the Board again emphnasizes, as noted 
above, that a GAF score must be considered in light of the 
actual symptoms of the Veteran's disability.  See 38 C.F.R. § 
4.126(a).  Here, the Board finds that the assigned score of 
55 does not accurately reflect the severity of impairment 
resulting from the combined effects of the Veteran's PTSD and 
organic brain syndrome noted by Dr. Borrego and other mental 
health practitioners.  The Board notes the possibility that 
the assigned score of 55 represented only impairment 
resulting from the Veteran's PTSD (as this was the only 
disorder the social worker actually diagnosed).  Notably, 
less than a year later, the April 1999 VA examiner assigned 
an overall GAF score of 30, which is compatible with total 
occupational impairment, or unemployability. Further, the 
examiner noted that it did not appear that the Veteran's 
level of impairment had changed since he had last examined 
him in 1995.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Given the foregoing analysis, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for a 100 percent rating for the Veteran's PTSD and 
organic brain syndrome are met for the entire period from 
December 30, 1994 through September 25, 1998. 


ORDER

An intial 100 percent rating for PTSD and organic brain 
syndrome, for the period from December 30, 1994 through 
September 25, 1998,  is granted, subject to the legal 
authority governing the payment of VA compensation. 
 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


